897 F.2d 1168
283 U.S.App.D.C. 146
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SUPERIOR COURT TRIAL LAWYERS ASSOCIATION, et al., Petitioners,v.FEDERAL TRADE COMMISSION, Respondent.
No. 86-1465.
United States Court of Appeals, District of Columbia Circuit.
March 16, 1990.Rehearing Denied Oct. 2, 1990.

Before SILBERMAN and D.H. GINSBURG, Circuit Judges, and SPOTTSWOOD W. ROBINSON, III, Senior Circuit Judge.
JUDGMENT
PER CURIAM.


1
On writs of certiorari to this Court, which had on August 26, 1988, vacated a decision of the Federal Trade Commission in the above captioned matter, 826 F.2d 226, the Supreme Court reversed in part and remanded for further proceedings.  58 U.S.L.W. 4145 (Jan. 22, 1990).  The issue on remand, which we did not reach in our earlier decision, is whether "the Commission's order is overly broad and not reasonably related to the remedial purposes of the [Federal Trade Commission Act]."  856 F.2d at 253.


2
Upon consideration of the foregoing, and of the parties' briefs, which were previously filed, it is


3
ORDERED by the court that the judgment of this Court filed on August 26, 1988, is vacated, and it is


4
FURTHER ORDERED by the court that the petition for review is denied and, pursuant to 15 U.S.C. Sec. 45(c), the Commission's order under review is hereby enforced.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.